UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2184


JOHN KELLY IHEJUROBI,

                    Debtor - Appellant,

             v.

ROBERT S. THOMAS, II,

                    Trustee - Appellee,

             and

WELLS FARGO BANK, N. A.,

                    Creditor - Appellee.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-01391-SAG)


Submitted: September 15, 2020                               Decided: December 23, 2020


Before KING, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kos N. Johns, Rockville, Maryland, for Appellant. Virginia Wood Barnhart, Sarah E.
Meyer, WOMBLE BOND DICKINSON (US) LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Kelly Ihejurobi appeals from the district court’s order affirming the bankruptcy

court’s order overruling his objection and allowing Wells Fargo’s proof of claim in his

bankruptcy case. We have reviewed the record submitted on appeal and the arguments of

the parties and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Ihejurobi v. Thomas, No. 1:19-cv-01391-SAG (D. Md. Oct. 11, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2